                                                                       Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

UNITED STATES OF AMERICA,

v.                                        CASE NOS.: 3:10cr40/MCR/EMT
                                                     3:19cv558/MCR/EMT
CALEB ANDREW GLOVER
____________________________/


                                    ORDER

      This cause comes on for consideration upon the chief magistrate judge=s

Report and Recommendation dated August 30, 2019. ECF No. 106. The parties

have been furnished a copy of the Report and Recommendation and have been

afforded an opportunity to file objections pursuant to Title 28, United States Code,

Section 636(b)(1).    I have conducted a de novo review of any timely filed

objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The chief magistrate judge=s Report and Recommendation, ECF No.

106, is adopted and incorporated by reference in this Order.

      2.      Defendant’s “Unopposed Motion to Dismiss without Prejudice”, ECF

No. 105, is GRANTED.
                                                                   Page 2 of 2

     3.    Defendant’s Motion to Vacate, Set Aside or Correct Sentence, ECF No.

97, is DISMISSED without prejudice.

     DONE AND ORDERED this 30th day of September 2019.




                                    s/   M. Casey Rodgers
                                   M. CASEY RODGERS
                                   UNITED STATES DISTRICT JUDGE




Case No: 3:10cr40/MCR/EMT; 3:19cv558/MCR/EMT
